Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claims 1, 4-5 and 21-28 are pending. Claims 2-3 and 6-20 have been canceled. Claims 1, 4, and 23 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2017/0092547 A1 (Tang) in view of Ye et al. US 2008/0138955 A1 (Ye).

    PNG
    media_image1.png
    348
    501
    media_image1.png
    Greyscale

In re claim 4, Tang discloses (e.g. FIGs. 1-20) a method of forming a microelectronic device, comprising:
providing a workpiece 100+105;
forming a substrate (structure above layer 105, FIGs. 7 and 19), the substrate having a bottom surface contacting the workpiece 100+105 and a component surface (top surface in FIGs. 7 & 19) opposite from the bottom surface, the component surface being planar (see top surface shown in FIGs. 7 & 19), by a process including:
forming a semiconductor material 110,115,120 having a conductivity type (p-type, ¶ 37) by a first dispensing process using a semiconductor precursor in the substrate (an in-situ epitaxial process using silicon, germanium and p-type dopants, ¶ 35-37), the semiconductor precursor having the conductivity type (p-type, ¶ 37); and
forming a dielectric material 155 by a second dispensing process using a dielectric precursor in the substrate (filling trench (dispensing) with insulating material (precursor), ¶ 55); 
in which:
the dielectric material 155 contacts the semiconductor material 110,115,120; and
the semiconductor material 110,115,120 extends from the bottom surface (in contact with 105) to the component surface (top surface).


Tang discloses the semiconductor material 110,115,120 is formed by in-situ epitaxial growth process (i.e. a dispending process) using silicon, germanium and p-type dopants in the substrate (¶ 35-37). Tang does not explicitly disclose the precursor includes neopentasilane. 
Ye discloses a method for forming a silicon containing epitaxial layer by using precursor deposition gas that include higher order silane, such as neopentasilane, for higher growth rate (¶ 49-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Tang’s silicon containing epitaxial layer by including neopentasilane as the silicon source gas in the epitaxial growth chamber for increasing deposition rate as taught by Ye.

In re claim 5, Tang discloses (e.g. FIGs.  8 & 20) the dielectric material 155 is in an isolation structure of the substrate (¶ 55). 

In re claim 21, Tang discloses (FIGs. 7 & 19) the dielectric material 155 extends to the component surface (top surface).

In re claim 23, Tang discloses (e.g. FIGs. 1-20) a method of forming a microelectronic device, comprising:
providing a workpiece 100+105;
forming a substrate (structure above layer 105, FIGs. 7 and 19), the substrate having a bottom surface contacting the workpiece 100+105 and a component surface (top surface in FIGs. 7 & 19) opposite from the bottom surface, the component surface being planar (see top surface shown in FIGs. 7 & 19), by a process including:

forming a second semiconductor structure 140,145,150 for a second component by a second dispensing process using a second semiconductor precursor (an in-situ epitaxial process using silicon, germanium and n-type dopants, ¶ 46-48), the second semiconductor structure and the second semiconductor precursor having a second conductivity type (n-type, ¶ 48), opposite from the first conductivity type (p-type, ¶ 37), the second semiconductor structure 140,145,150 extending to the component surface (top surface); and
 forming a dielectric material 155 by a third dispensing process using a dielectric precursor (filling trench (dispensing) with insulating material (precursor), ¶ 55), the dielectric material 155 contacting the first semiconductor structure 110,115,120, contacting the second semiconductor structure 140,145,150, and laterally separating the first semiconductor structure 110,115,120 from the second semiconductor structure 140,145,150 (¶ 55, 81).

No specific “workpiece” has been disclosed that would distinguish over the substrate 100 and buffer layer 105 taught by Tang. 
Tang discloses the semiconductor material 110,115,120 is formed by in-situ epitaxial growth process (i.e. a dispending process) using silicon, germanium and p-type dopants in the substrate (¶ 35-37). Tang does not explicitly disclose the precursor includes neopentasilane. 
Ye discloses a method for forming a silicon containing epitaxial layer by using precursor deposition gas that include higher order silane, such as neopentasilane, for higher growth rate (¶ 49-50).


In re claim 24, Tang discloses (FIGs. 7 & 19) the dielectric material 155 extends to the component surface (top surface).

In re claim 25, Tang discloses (e.g. FIGs. 7 & 19) the first semiconductor structure 110,115,120 extends to the bottom surface (in contact with 105), and the second semiconductor structure 140,145,150 extends to the bottom surface (in contact with 105).

In re claim 26, Tang discloses (e.g. FIGs. 7 & 19) the dielectric material 155 extends to the bottom surface (in this case, the bottom surface may be the bottom of 115,145, wherein 110,140 can be considered part of the workpiece).

In re claim 27, Tang discloses (e.g. FIGs. 8 & 20) forming component structures TR1, TR2 on the component surface (top surface). 

Allowable Subject Matter
Claim 1 is allowed.
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim reciting a method of forming a substrate by forming a first semiconductor structure on a workpiece by a first dispensing process using a first semiconductor precursor having a first conductivity type and includes neopentasilane and forming a second semiconductor structure on the workpiece by a second dispensing process 

Claims 22 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not disclose, alone or in combination along with, the limitations of the dependent claims reciting a method of forming a substrate by forming a first semiconductor material on a workpiece by a first dispensing process using a first semiconductor precursor having a first conductivity type and includes neopentasilane and forming a dielectric material by a second dispensing process using a dielectric precursor; wherein the dielectric material contacting the first semiconductor material, and the first semiconductor material formed using neopentasilane extends from the bottom surface to the component surface; and removing the substrate from the workpiece to expose the bottom surface of the first semiconductor material formed using neopentasilane. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 4-5, 21, and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815